       Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 1 of 23



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice pending)
 5 matt@wawrzynlaw.com
     WAWRZYN LLC
 6 2700 Patriot Blvd, Suite 250
     Glenview, IL 60026
 7 Telephone: 847.274.9844
 8 Attorneys for WiNet Labs LLC
 9
10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
13 WINET LABS LLC,                               Case No. 5:19-CV-02248-EJD
14
                  Plaintiff,                     SECOND AMENDED COMPLAINT FOR
15                                               PATENT INFRINGMENT
           v.
16
17 APPLE INC.,
18                Defendant.

19
20
21
22
23
24
25
26
27
28
     Second Amended Complaint for                1             Case No. 5:19-cv-02248-EJD
     Patent Infringement
        Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 2 of 23



 1                                                 Parties
 2           1.     Plaintiff WiNet Labs LLC (“WiNet Labs”), is a Wyoming company with its
 3
     principal place of business in Newtown, Pennsylvania.
 4
             2.     Apple Inc. is a California corporation with its principal place of business in
 5
     Cupertino, California.
 6
 7                                        Jurisdiction and Venue

 8           3.     This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

 9 seq.
10           4.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
11
     and 1338(a).
12
             5.     This Court may exercise personal jurisdiction over Apple, which conducts
13
     continuous and systematic business and has headquarters located in California and this District.
14
15 These patent infringement claims arise directly from Apple’s continuous and systematic activity
16 in this District. In short, this Court’s exercise of jurisdiction over Apple would be consistent with
17 the California long-arm statute and traditional notions of fair play and substantial justice.
18           6.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).
19
                                       Claim of Patent Infringement
20
             7.     WiNet Labs is the exclusive owner of United States Patent No. 7,593,374 (the
21
     “‘374 patent”), which is attached hereto as “Exhibit A.”
22
23           8.     The ‘374 patent is valid and enforceable.

24           9.     Apple has and is directly infringing claims of the ‘374 patent. Apple practices the
25 methods embodied in the claims of the ‘374 patent. Without limiting the claims that may be
26
     asserted or the services that may be accused of infringement in this action, Apple is infringing
27
     Claim 1 of the ‘374 patent when Apple makes, uses, and sells its “Personal Hotspot” service.
28
     Second Amended Complaint for                      2                Case No. 5:19-cv-02248-EJD
     Patent Infringement
       Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 3 of 23



 1 Apple delivers the accused “Personal Hotspot” service through software within the possession,
 2 custody, and control of Apple. To deliver the “Personal Hotspot” service, Apple does not rely on
 3
     hardware, software, or firmware within the possession, custody, or control of Apple product
 4
     users. As demonstrated below, the “Personal Hotspot” software practices each step of the method
 5
     of Claim 1 of the ‘374 patent. According to the Licensed Application End User License
 6
 7 Agreement, Apple owns and controls the “Personal Hotspot” service and associated software,
 8 granting a license to the software to the Apple device user.
 9          10.    As outlined below, the “Personal Hotspot” service—which consists of hardware,
10 software, and firmware owned and controlled by Apple—automatically practices each step of
11
     Claim 1 of the ‘374 patent. In the following example, a telephone made, used, and sold by Apple
12
     (an iPhone) contains the “Personal Hotspot” service running on the device. The “Personal
13
     Hotspot” service running on the iPhone automatically performs the steps of the Claim 1 method if
14
15 the iPhone is turned on and the “Personal Hotspot” service is enabled.
16                 a.      Claim 1 is, “A method for forming an ad-hoc network with a plurality of

17                         nodes, the method comprising . . . .” (Ex. A, col. 8:50-51.) The “Personal
18                         Hotspot” service practices Claim 1’s method of forming an ad-hoc network
19
                           with a plurality of nodes. For example, the “Personal Hotspot” service on
20
                           an iPhone forms an ad-hoc network among the iPhone and an iPad and a
21
                           MacBook Air. The “Personal Hotspot” service on the iPhone is comprised
22
23                         of software, and this service performs each step of the Claim 1 method.

24                 b.      Claim 1 includes “electing a coordinating node from the plurality of nodes .
25                         . . .” (Ex. A, col. 8:52.) The iPhone, the iPad, and the MacBook Air include
26
                           “nodes,” which allow these devices to send and receive data among other
27
                           devices. “A node 100 enables the electronic device to send data to, and
28
     Second Amended Complaint for                    3                Case No. 5:19-cv-02248-EJD
     Patent Infringement
      Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 4 of 23



 1                     receive data from, other electronic devices that are equipped with nodes
 2                     100.” (Id., col. 2:35-37.) Based on the “Personal Hotspot” software on the
 3
                       iPhone initiating the shared connection with the iPad and the MacBook
 4
                       Air, as well as the iPhone’s serial number, the “Personal Hotspot” software
 5
                       elects the iPhone as the coordinating node. This “electing” step is
 6
 7                     performed automatically by the “Personal Hotspot” service running on the

 8                     iPhone. For example, when a user named John carries the iPhone into the

 9                     same room as the iPad and the MacBook Air, each of the iPad and the
10                     MacBook Air will automatically display an icon entitled “John’s iPhone,”
11
                       which is the name of an ad-hoc network address over which John’s iPhone
12
                       has automatically been elected the coordinating node. No user action was
13
                       required for the iPhone to be elected the coordinating node.
14
15               c.    In Claim 1, “the electing step comprises . . . emitting pings from each of

16                     the nodes to locate nodes within a radio range . . . .” (Ex. A, 8:61-62.) The

17                     iPhone, the iPad, and the MacBook Air each have an antenna and a
18                     transceiver. A “ping” is a computer network administration software utility
19
                       that is used to test the reachability of a host on an Internet Protocol (IP)
20
                       network. The “Personal Hotspot” service running on the iPhone emits
21
                       pings to locate other devices within the iPhone’s radio range. The
22
23                     “Personal Hotspot” service running on the iPhone in fact located the iPad

24                     and the MacBook Air as being within radio range, as evidenced by a
25                     display on the iPhone that the iPad and the MacBook Air were within radio
26
                       range. The iPad and the MacBook Air came into radio range when John
27
                       carried his iPhone into the room in which the iPad and MacBook Air were
28
     Second Amended Complaint for                4                 Case No. 5:19-cv-02248-EJD
     Patent Infringement
      Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 5 of 23



 1                     located. The “Personal Hotspot” service running on the iPhone emits the
 2                     pings automatically, without any user action.
 3
                 d.    In Claim 1, “the electing step comprises . . . broadcasting a tag from each
 4
                       of the located nodes to identify each of the located nodes . . . .” (Ex. A,
 5
                       8:62-63.) Apple’s “Personal Hotspot” service broadcasts serial numbers
 6
 7                     from each of the iPhone, the iPad, and the MacBook Air. These serial

 8                     numbers—tags—are a means by which the accused software on the iPhone

 9                     identifies the iPhone to the iPad and MacBook Air. These serial numbers—
10                     tags—are a means by which the accused software on the iPad identifies the
11
                       iPad to the iPhone and MacBook Air. These serial numbers—tags—are a
12
                       means by which the accused software on the MacBook Air identifies the
13
                       MacBook Air to the iPhone and the iPad.
14
15               e.    In Claim 1, “the electing step comprises . . . sending out an election-ballot

16                     packet by each of the identified nodes to each of the other identified nodes.

17                     . . .” (Ex. A, 8:64-65.) Along with the broadcasted tags, the accused
18                     software on the iPhone, the iPad, and the MacBook Air sends an election-
19
                       ballot packet to one another. The packet is a data structure that includes the
20
                       rule that the accused software will use to elect the iPhone, the iPad, or the
21
                       MacBook Air as the coordinating node.
22
23               f.    Claim 1 continues, “wherein the electing step further comprises electing

24                     the coordinating node based on information in the tags, wherein each of the
25                     tags includes a serial number, the election step further comprises electing
26
                       the coordinating node based on its serial number.” (Ex. A, col. 8:66-9:3.)
27
                       The accused software running on the iPhone initiated the “Personal
28
     Second Amended Complaint for                5                 Case No. 5:19-cv-02248-EJD
     Patent Infringement
       Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 6 of 23



 1                       Hotspot,” and the tag associated with the iPhone includes the iPhone’s
 2                       serial number. The accused software on the iPhone elects the iPhone the
 3
                         coordinating node based on the iPhone’s serial number.
 4
                  g.     Claim 1 continues, “the coordinating node then: assigning an ad-hoc
 5
                         network address to each of the other nodes with the ad-hoc address
 6
 7                       recognizing participation of a respective node in the network . . . .” (Ex. A,

 8                       col 8:52-56.) The “Personal Hotspot” service assigns a name—e.g., “John’s

 9                       iPhone”—to the iPad and MacBook Air as an ad-hoc network address.
10                h.     Claim 1 includes “assigning a local address to each of the other nodes with
11
                         the local address setting a position of a respective node in the network . . .
12
                         .” (Ex. A, col. 8:57-59.) The “Personal Hotspot” service assigns the IP
13
                         address of 172.20.10.1 to the iPhone. The “Personal Hotspot” service also
14
15                       assigns the iPad the IP address of 172.20.10.2, and the MacBook Air the IP

16                       address of 172.20.10.4.

17 .
18                                         Prayer for Relief
19
            WHEREFORE, WiNet Labs prays for the following relief against Apple:
20
            (a)   Judgment that Apple has directly infringed the ‘374 patent;
21
            (b)   For a fair and reasonable royalty;
22
23          (c)   For pre-judgment interest and post-judgment interest at the maximum rate

24 allowed by law;
25          (d)   For such other and further relief as the Court may deem just and proper.
26
27
     ////
28
     Second Amended Complaint for                      6             Case No. 5:19-cv-02248-EJD
     Patent Infringement
       Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 7 of 23



 1                                       Demand for Jury Trial
 2          WiNet Labs demands a trial by jury on all matters and issues triable by jury.
 3
     Date: February 26, 2020                             /s/ Todd C. Atkins
 4                                                       Todd C. Atkins (SBN 208879)
                                                         tatkins@atkinsdavidson.com
 5                                                       ATKINS & DAVIDSON, APC
                                                         2261 Rutherford Road
 6                                                       Carlsbad, CA 92008
                                                         Tel: 619.665.3476
 7
                                                         Matthew M. Wawrzyn (pro hac vice pending)
 8                                                       matt@wawrzynlaw.com
                                                         WAWRZYN LLC
 9                                                       2700 Patriot Blvd, Suite 250
                                                         Glenview, IL 60026
10                                                       Telephone: 847.274.9844

11                                                       Attorneys for WiNet Labs LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Second Amended Complaint for                    7                 Case No. 5:19-cv-02248-EJD
     Patent Infringement
Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 8 of 23




               EXHIBIT A
            Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 9 of 23
                                        111111 1111111111111111111111111111111111111111111111111111111111111
                                                                                            US007593374B2


c12)   United States Patent                                             (10)   Patent No.:                 US 7,593,374 B2
       Zhang et al.                                                     (45)   Date of Patent:                       Sep.22,2009

(54)   MULTI-TO-MULTI POINT AD-HOC                                   (56)                    References Cited
       WIRELESS DATA TRANSFER PROTOCOL
                                                                                    U.S. PATENT DOCUMENTS
(75)    Inventors: Lin Zhang, Beijing (CN); Bob S. G.
                                                                            5,218,676 A *     6/1993 Ben-Ayed eta!. ........... 709/240
                   Chou, Newtown, PA (US); Haoxiang
                   Zhang, Beijing (CN); Zhe Yu, Beijing                     6,618,355 B1*     9/2003 Gulliford et a!. ............ 370/230
                   (CN); Lei Yang, Beijing (CN)                             7,006,453 B1*     2/2006 Ahmed et al ................ 370/255
                                                                      2002/0094780 A1 *       7/2002 Payton eta!. ................. 455/41
(73)   Assignee: WiNet Labs Ltd., Beijing (CN)                        2004/0174829 A1 *       9/2004 Ayyagari .................... 370/254
                                                                      2004/0240457 A1 * 12/2004 Habetha et a!. ............. 370/401
( *)   Notice:      Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35           2005/0007991 A1 *       1/2005 Ton et al ..................... 370/349
                    U.S.C. 154(b) by 412 days.                        2005/0111428 A1 *       5/2005 Orlik eta!. .................. 370/344
                                                                      2005/0153725 A1 *       7/2005 N aghian et a!. ............. 455/520
(21)   Appl. No.: 11/121,837                                          2006/0015596 A1 *       112006 Maret a!. ................... 709/222

(22)    Filed:      May2, 2005

(65)                   Prior Publication Data                        * cited by examiner
       US 2005/0254471 Al           Nov. 17, 2005
                                                                     Primary Examiner-Charles N Appiah
                 Related U.S. Application Data                       Assistant Examiner-Kiet Doan

(60)   Provisional application No. 60/566,897, filed on Apr.         (57)                      ABSTRACT
       30,2004.

(51)   Int. Cl.                                                      A wireless communication system utilizes a protocol for cre-
       H04Q 7124                    (2006.01)                        ating a multi-to-multi point, extendable, ad-hoc wireless net-
       H04J 1116                    (2006.01)
                                                                     work. A hardware platform enables an electronic device to
       H04Q 7100                    (2006.01)
                                                                     connect in an ad-hoc network. Accordingly, each electronic
(52)   U.S. Cl. ....................... 370/338; 370/255; 370/331;
                                                                     device with such a hardware platform of a plurality of such
                                                           370/252
                                                                     electronic devices functions as node in a network. The nodes
(58)   Field of Classification Search .............. 455/550.1,
                                                                     function according to the protocol for form ad-hoc networks
                  455/520, 445, 41; 370/338, 254, 344, 230,
                                                                     and to communicate data therebetween.
               370/401, 225, 395.4, 331, 458, 389; 709/222,
                                                           709/204
       See application file for complete search history.                            20 Claims, 8 Drawing Sheets



                                                                                       _,r-113




                                                                                            ,--112
                  124,                                                                    c_126                    ~
                                                                                                                   00
                                                                                                                   •
.-------------------------l--------------------------------------------------------------------------------        ~
: Phase I                                                          ; Phase II
                                                                                                                   ~
                                                                                                                   ~
:1o~             100~            100                               I                                               ~

                                                                                                                   ~
                                                                                                                   =
      Nadel             1
                        Nadell Node Node , .. ,NOOell Node' i IAckiiAckiiAckiiAckl ... ,Ackl
       3                 6      1    7          0      2:       0    1    2    3         N
                                  I                                I
                                                                                                              t    rFJ
 --         ---------       -      -       -------                -~--                        ------               ('D
                                                                                                              •   '?
                                                                                                                   N
                                                                                                                  ~
                                                                                                                   N
                                                 FIG. 1                                                            N
                                                                                                                   0
                                                                                                                   0
                                                                                                                   \0




                                                                                        ,_-102                     rFJ
                                                                                                                   ('D
                                                                                                                   =-
                                                                                                                   ('D
                                                                                              104                  .....
                                                                                                                   ....
                                                                                                                   0
                                                                                Antenna                            .....
                                                                                                                   QO




                                                                                          ,106
                                                                            Radio Chipset
                                                                                                                   d
                                                                                          rto8                     rJl
                                                                                                                   -....l

                                                                                  MCU
                                                                                                                  u.
                                                                                                                  \C
                                                                                                                   w
                                                                                                                  w
                                                                                                                            Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 10 of 23




                                                                                                                  -....l
                                                                                                                   ~

                                                                                FIG. 2                             N
                                                                                                                   =
    Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 11 of 23


U.S. Patent       Sep.22,2009     Sheet 2 of8          US 7,593,374 B2




                                          0
                                          0
                                          Ci
                                          lL
                                          r::r:
      Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 12 of 23


U.S. Patent         Sep.22,2009     Sheet 3 of8          US 7,593,374 B2




                                                                        ,,
100


                           FIG. 4




                                                     ,--113




   100


                                                        ,-112




                  FIG. 5
    Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 13 of 23


U.S. Patent        Sep.22,2009    Sheet 4 of8          US 7,593,374 B2

                 ,_-114

                  r 116
        Locate

                  e_11 8
       Identify

                  ,-120
         Elect

       FIG. 6




                                         NO


                                                    YES         120

                                                Elect Coordinator

                                                    FIG. 7

                  ,_-128

              r 130
   Send SS Address

                   r132
  Send Local Address

        FIG. 8
                                                                                                                                                                ~
                                                                                                                                                                00
                              BFT                                                             BFT +TOP                                                          •
                         11                                                                  11                                                                 ~
                     1 •I                                                                1                        •I                                            ~
                     I              I                                                    I                          I                                           ~
                                                                                                                                                                ~
                     :              ~0~0                                                 :                          ~0                           .r-100c
                                                                                                                                                                ~
                                                                                                                                                                =
                                    ~~···INodeN-2~                                                                  ~                                      t
                                                                                                                                                           •    rFJ
                                                                                                                                                                ('D

                                                                                                                                                               '?
                                                                 FIG. 9                                                                                         N
                                                                                                                                                               ~
                                                                                                                                                                N
                                                                                                                                                                N
                                                                                                                                                                0
                                                                                                                                                                0
                                                                                                                                                                \0




                                                                                                                                                                rFJ
                                                                                                                                                                ('D
                                                                                                                                                                =-
                                                                                                                                                                ('D
                                            BFTA             BFTA                                     BFTA                                                      .....
                                                                                                                                                                Ul
                                                                                                                                                                0
                                            H                H                                        1++1                                                      .....
                                                                                                                                                                QO



                                                                    ;----   --------- -.
                                                                    I                             I
                                                                    I   NodeAN                    I
               •••                                INode A:N-11      I                "            I
SS A's Cycle                                                        ·- -... -- ... ------- ~                                                        t
                                                                                                          .- - - - - - - - - - - - - i
SS B's Cycle
                                                             •••                                          I
                                                                                                          :!,. _____________
                                                                                                                Node B·N :!   "          I
                                                                                                                                                 •••            d
                                                                                                                                                                rJl
                                                                                                                                                                -....l
                                                                                                      I                                  I   I
                                                                                                                                                               u.
                                                                                                                                                               \C
                                                                                                                                                                w
                                                                                                      1++1                          ~                          w
                                        FIG. 10
                                                                                                                                                                         Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 14 of 23




                                                                                                      BFTs                          BFTs                       -....l
                                                                                                                                                                ~


                                                                                                                                                                N
                                                                                                                                                                =
    Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 15 of 23


U.S. Patent       Sep.22,2009      Sheet 6 of8          US 7,593,374 B2

                                        ,_.-134
                                          {    136
                              Send RTE

                                   lr     r13B
                         Complete Cycle

                                   ~      1 140
                     Elect New Coordinator


                              FIG. 9A




                         142
                              NO
                                                             144

                                              Wait BFT + TOP

      Complete Cycle                                         146
                        140             Assume Coordinator Role

  Elect New Coordinator                                      148
                                              Assign Bandwidth
         FIG. 98
       Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 16 of 23


U.S. Patent          Sep.22,2009     Sheet 7 of8          US 7,593,374 B2




                                               ,-112(113)


                                      SS A Frequency
                                    and SS B Frequency

100c
                                                     SS B Frequency
                                                   and SS C Frequency




                                                                  100



                                           (c;)
                                           '<100
                 FIG. 11
    Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 17 of 23


U.S. Patent       Sep.22,2009         Sheet 8 of8                     US 7,593,374 B2




                                                                     136



     :'
   142             140,,              ~--------------------------

                                                           r   138
                                                                        100
                                                                      C-------------
                                                                            r   102

   Electronics         Device                     Platform            Platform
                      Interface                   Interface



                                  FIG. 12



                                                    136
                              Device A                         ~144

                           100"'\

                           I   Node           I    I   I
                                                    136
                              Device B
                           700"'\    r1o2

                           I Node         I   I    II
                                      •
                                      •
                                      •             136
                              Device N
                           100"'\    c1o2

                           I   Node           I        I
                                  FIG. 13
          Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 18 of 23


                                                      US 7,593,374 B2
                               1                                                                        2
       MULTI-TO-MULTI POINT AD-HOC                                          FIG. 9A illustrates methodology when a coordinator exits
     WIRELESS DATA TRANSFER PROTOCOL                                     an SS by sending a request;
                                                                            FIG. 9B illustrates methodology when a coordinator exits
           CROSS-REFERENCE TO RELATED                                    an SS without sending a request;
                   APPLICATION                                              FIG. 10 illustrates the operation of a galaxy according to a
                                                                         number of embodiments;
   The present application claims priority under 35 U.S.C.                  FIG. 11 illustrates the operation of a multiple SSs in a
119(e) on U.S. Provisional Application for Patent Ser. No.               galaxy and/or a universe according to a number of other
60/566,897 filed Apr. 30,2004, the entire disclosure of which            embodiments;
is incorporated herein by reference.                                10      FIG. 12 is a block diagram of a node implemented in an
                                                                         electronic device; and
          BACKGROUND OF THE INVENTION                                       FIG. 13 illustrates a plurality of node-equipped electronic
                                                                         devices.
   The present invention relates to communication systems
and, in particular, to wireless communication systems.              15      DETAILED DESCRIPTION OF THE INVENTION
   Examples of conventional wireless communications sys-
tems include Bluetooth and IEEE 802.11 protocols. The                       As shown in FIG. 1, the invention may be embodied in
Bluetooth protocol is a strict hierarchical structure, while the         individual nodes 100. A node 100 may include a hardware
IEEE 802.11 protocol is a pure flat layer structure. While               platform and either software or firmware. According to a
conventional communications protocols provide effective             20   number of embodiments, a hardware platform 102 as shown
wireless communications, there is a continued need in the art            in FIG. 2 may include an antenna 104 (e.g., printed circuit
for improved wireless systems with enhanced qualities and                board antenna or chip that acts as an antenna), a radio chipset
parameters.                                                              106 (e.g., RFWaves 102 and D100 radio chipset, or Nordic
                                                                         NRF905), and a microprocessor control unit (MCU) 108
            SUMMARY OF THE INVENTION                                25   (e.g., standard 8051, TI MSP320, or ARM7). A specific sche-
                                                                         matic example of the hardware platform 102 is illustrated in
   According to one of the aspects of the invention, a com-              FIG. 3. Source code may be either written on the MCU 108,
munication system utilizes a process for creating a multi-to-            in which case it constitutes software, or embedded in the
multi point, extendable, ad-hoc wireless network. The net-               MCU 108, in which case it constitutes firmware. Accordingly,
work's overall transfer rate and range may depend on the            30   the hardware platform 102 is configured to enable wireless
radio chipset technology used. The methods and apparatus of              communication of data.
the invention enable a plurality of electronic devices to con-              A node 100 may be either connected to (e.g., by way of an
nect in an ad-hoc network.                                               external plug, key, dongle, or other interface), or embedded
   The invention enjoys a number of advantages over conven-              in, an electronic device. Examples of electronic applications
tional wireless data transfer software or firmware protocols        35   are discussed below. A node 100 enables the electronic device
and over similar applications that currently employ alterna-             to send data to, and receive data from, other electronic devices
tive radio technology. For example, the invention improves               that are equipped with nodes 100.
upon Bluetooth's strict hierarchical structure and the IEEE                 The nodes 100 transfer data directly among themselves by
802.11 's pure flat layer structure. It provides a collision-free        forming an organized ad-hoc network, or "solar system" (SS),
atmosphere in a single SS scenario and a fairly low collision       40   which is indicated by reference numeral110 in FIG. 4, with
probability in a multi-SS scenario.                                      the data transfer being indicated by the arrows. The nodes 100
   Other features and advantages of the present invention will           within an SS 110 can also transfer data directly with nodes
become apparent to those skilled in the art from a consider-             100 in other SSs 110 when the nodes 100 are within the same
ation of the following detailed description taken in conjunc-            given radio range, or "galaxy," which is indicated by refer-
tion with the accompanying drawings.                                45   ence numeral 112 in FIG. 5, with the data transfer being
                                                                         indicated by arrows. In addition, the nodes 100 within one
        BRIEF DESCRIPTION OF THE SEVERAL                                 galaxy 112 can transfer data with nodes 100 in other galaxies
             VIEWS OF THE DRAWINGS                                       112 if their individual coordinating nodes and/or other nodes
                                                                         100 within their respective SSs 110 are from contiguous
   FIG. 1 illustrates the formation of a solar system (SS);         50   galaxies 112, or within the same "universe," which is indi-
   FIG. 2 is a block diagram of a hardware platform of the               cated by reference numeral 113 and which is discussed in
invention;                                                               detail below.
   FIG. 3 is a schematic diagram of an example of a hardware                An SS 110 may be formed in two phases as illustrated by
platform;                                                                formation methodology 114 ofFIG. 6. In the first phase, each
                                                                    55   of the nodes 100 may emit pings to locate other nodes 100
   FIG. 4 illustrates the formation of a galaxy;
                                                                         (step 116) within a given radio range, broadcast their serial
   FIG. 5 illustrates the formation and operation of multiple            numbers, or "tags," to identify themselves (step 118), and
SSs in a galaxy and/or a universe according to a number of               send out "Election Ballot" (EB) packets to elect a coordinator,
embodiments;                                                             or"sun," (step 120) for the new SS 110. These broadcasts may
   FIG. 6 illustrates methodology for forming an SS accord-         60   take place in a carrier-sense manner and may last for a set time
ing to a first phase;                                                    period (for example, less than one second). When two or more
   FIG. 7 illustrates methodology for electing a coordinating            nodes 100 locate each other and have sent out EB packets as
node of an SS;                                                           shown by step 122 in FIG. 7, the nodes 100mayautomatically
   FIG. 8 illustrates methodology for forming an SS accord-              elect the node 100 (step 120) with the highest serial number
ing to a second phase;                                              65   among them as coordinating node, or coordinator. This first
   FIG. 9 illustrates a round-robin allocation and use ofband-           phase methodology is also indicated by reference numeral
width in an SS;                                                          124 in FIG. 1.
          Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 19 of 23


                                                       US 7,593,374 B2
                                3                                                                       4
    In the second phase as indicated by reference numeral126              1 OOC, even though they may have a higher serial number. The
inFIG.1 and by SS formation methodology 128 in FIG. 8, the                coordinator 1 OOC may be set to automatically accept or reject
elected coordinator may send each node 100 an SS address                  new nodes 100 or to respond to each new node's request
(step 130) and a local address (step 132). The SS address is              separately.
used to recognize the node's participation in the SS 110. The        5       Reference is made to FIG. 9A for methodology 134 that
local address is used to set each node's position in the SS's             may be utilized when a coordinator 1 OOC wants to exit an SS
round-robin cycle for sending data to the other nodes 100 in              110. To exit an SS 110, the coordinator 100C may send an
the SS 110. A node's data transmission attaches its SS and                RTE packet (step 136) to all of the nodes 100 in the SS 110.
local addresses. After the nodes 100 receive their SS and local           When the nodes 100 receive the coordinator's RTE, the nodes
addresses from the coordinator, the SS 110 is ready for opera-       10   100 may finish the cycle in progress (step 138) and then elect
tion, and the nodes 100 can transfer data among themselves                the remaining node 100 (step 140) with the highest serial
freely. As shown in FIG. 1, the coordinator may acknowledge               number among them to serve as the new coordinator 100C.
each of the nodes 100 with an SS address and a local address,             This process of electing a new coordinator 100C may take
which acknowledgements are indicated by Ack 0,                            less than one second. As shown in FIG. 9B, if the coordinator
Ack 1, ... ,AckN.                                                    15   100C exits the SS 110 without sending out a RTE packet (step
    With reference to FIG. 9, after the nodes 100 establish an            142) (for example, in the case of an unexpected error), after
SS 110, the coordinating node, or coordinator, which is indi-             waiting a period ofBFT +TOP (step 144), the first node in the
cated by 100C, may allocate amounts of bandwidth to each                  SS (e.g., Node 1 as depicted in FIG. 9) assumes the coordi-
node 100 on a rotating basis. During each rotation, the coor-             nator role (step 146) and assigns an equal amount of band-
dinator 100C includes the amount of bandwidth allocated to           20   width (step 148) (preferably for the next round of broadcasts
each node 100 in the packet that the coordinator 100C sends               only) to each of the remaining nodes 100 in the SS 110. The
out to all theothernodes 100 in the SS 110, and each node 100             SS 110 then continues operating as described above.
includes its bandwidth request for the next round in the packet              When there are only two nodes 100 in an SS 110 and when
it sends out. The amount ofbandwidth allocated to a node 100              one of the nodes 100 wants to leave the SS 100, the leaving
may depend on the amount requested by the individual node            25   node 100 may send an RTE packet to the other node 100, with
100 relative to the amount of bandwidth requested by all of               the SS 110 being dissolved instantaneously. Both nodes 100
the other nodes 100 in the SS 110. This allocation process                are then free to set up new SSs 110 or join other existing SSs
ensures that the SS 110 runs efficiently and is fair to all of the        110.
nodes 100. This allocation process may be described as a                     The nodes 100 within one SS 110 can communicate
round-robin allocation process. In FIG. 9, N equals the total        30   directly with nodes 100 in other SSs 110 if the individual
number of nodes 100 in the SS 110, and t represents time.                 nodes 100 are within the same given radio range, or "galaxy,"
    As an operational example with reference to FIG. 9, Node              as indicated by reference numeral112 in FIG. 5. An extended
N is only allowed to transmit data after Node N -1 finishes its           ad-hoc network, or "galaxy," may be formed when nodes 100
transmission and the wireless channel is free for a variable              from two or more SSs 110 are within the same given radio
period of time known as the "Between Frame Time" (BFT). If           35   range. The nodes 100 distinguish themselves in the galaxy
at the time Node N-1 has nothing to transmit, Node N-1                    112 by their SS addresses and local addresses.
keeps silent, and after the wireless channel is free for BFT                 If a node 100 in one SS 110 wants to communicate directly
plus a set period of time known as the "Time Out Period"                  with a node 100 in another SS 110, the node may first listen
(TOP) (i.e., BFT+TOP), Node N comes up and the round-                     for the data transmissions of the other nodes 100. All of the
robin or sequential cycle continues.                                 40   nodes 100 within a given radio range receive the packets of
    The data transmissions of each node 100 go to all of the              other nodes 100 in the same radio range and frequency,
other nodes 100 in the same SS 110. Each node 100, however,               although each node 100 may process only the packets
may process only the transmissions that were intended spe-                intended specifically for it. If a node 100 does not receive
cifically for it (as signified by its local address). Each node           another node's data transmissions, the node cannot commu-
100 may include a filter to discard all other packets.               45   nicate with the other node 100 directly. After the node 100
    After an SS 110 has been established, nodes 100 may join              receives the other node's address details, the first node 100
or leave the SS 110 at any time. When a node 100 wants to                 can use its allocated bandwidth to send packets to the second
leave an SS 110, the node may wait until its turn in the                  node.
round-robin cycle to transmit a "Request to Exit" (RTE)                      With reference to FIG. 5, SS A may already be running
packet. When the coordinator 100C receives the RTE packet,           50   when SS B emerges in the same given radio range and channel
the coordinator 1 OOC may use a portion of its next slot in the           forming a galaxy 112. Originally, NodeA2 ofSSA could not
round-robin cycle to reassign local addresses to all of the               communicate directly with Node B1 of SS B because Node
remaining nodes 100, and the round-robin cycle continues                  B1 either did not exist or was located outside of Node Al's
uninterrupted. If a node 100 in the SS 110 does not transmit              radio range. Once SS B begins sharing the same given radio
data for a set number of round-robin cycles, then the coordi-        55   range and frequency as SS A, Node A2 may receive all of
nator 100C may automatically assume that the non-transmit-                Node Bl's data transmissions as well as Node Bl's SS and
ting node 100 has left the SS 100, and may reassign local                 local addresses. Node A2 may then use this information to
addresses to all of the remaining nodes 100.                              send packets to Node B1 and vice versa.
    When a node 100 wants to join an existing SS 110, it must                When nodes 100 from two or more SSs 110 form a galaxy
wait until the wireless channel is free for a set period of time     60   112, the SSs 110 may share a common wireless channel in a
known as the "Insert Waiting Time" (IWT), where IWT <BFT,                 competitive fashion. Each SS's round-robin cycle inserts into
to transmit a "Request to Join" (RTJ) packet. When the SS's               each other SS's BFT. With reference to FIG. 10, the SSs 110
coordinator 100C receives the RTJ, the coordinator 100C                   in a galaxy 112 may set their own BFTs. The lower an SS's
may use a portion of its next slot in the round-robin cycle to            BFT is set, the higher its share of the common wireless
reassign local addresses to all of the nodes 100, and the new        65   channel. An SS 110 with a low BFT has less chance of having
node 100 may join the enlarged SS 110. All nodes 100 that                 its round-robin cycles interrupted by the insertions of other
join an existing SS 110 submit to the original coordinator                SSs' round-robin cycles. FIG. 10 shows how SSs 110 share a
          Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 20 of 23


                                                       US 7,593,374 B2
                                5                                                                        6
common wireless channel in a galaxy 112, where N equals the               112. Nodes A2 and C1 cannot contact each other directly
total number of nodes 100 in each SS 110 and t represents                 because they are not within the same given radio range. Node
time.                                                                     A2 therefore sends an SR packet for Node C1 to its coordi-
   When a new node 100 comes into a galaxy 112, the node                  nator AO. Coordinator AO transmits this packet to coordinator
100 may choose which SS 110 to join. The node 100 may first          5    BO, which relays it to coordinator CO. Coordinator CO
listen for each SS 110 in the galaxy 112 to complete at least             responds through coordinator BO that C1 is in its SS, and
one round-robin cycle. After receiving the address of each SS             coordinators CO, BO, and AO then establish a multi-hop con-
110, the new node 100 may send an RTJ packet to whichever                 nection using Node B1 as a relay station to facilitate data
SS 110 the node 100 may want to join.                                     transfers between Nodes A2 and Cl. Coordinator BO's selec-
   When two or more nodes 100 want to establish a new SS             10   tion of Node B1 to serve as the relay station for this data
110 in an existing single-frequency galaxy 112, the nodes 100             transfer may be based on an equal distribution of relay work
may each broadcast an EB packet, instead of an RTJ packet.                within SS B or otherwise to ensure that Node B1 is not
All nodes 100 that broadcast EB packets form the new SS                   disadvantaged (relative to the other nodes in SS B) by the
110.                                                                      relay work.
   In a number of embodiments, the nodes 100 within one              15
                                                                             In addition to the example shown in FIG. 5, in a number of
galaxy 112 can transfer data with nodes 100 in other galaxies             embodiments, two or more SSs 110 in the same radio range
112 in the same frequency provided their coordinating nodes               may use different frequency bands, and the same frequency
100 are from contiguous galaxies 112, or within the same                  bands may be used by additional SSs 110 outside the respec-
"universe," which is indicated by reference numeral 113 in
                                                                          tive radio ranges of the original SSs 110. A group of nodes
FIG. 5. An overall ad-hoc network, or "universe," is formed          20
                                                                          100 may establish a new SS 110 in a distinct radio frequency
when coordinators from contiguous galaxies 112 using the                  (within the same radio range, or galaxy 112, as other SSs 110)
same frequency establish a "Virtual Backbone Network"
                                                                          by scanning the useable radio channels and selecting an avail-
(VBN) for facilitating multi-hop data transfers among their               able frequency to form their own SS 110. The nodes 100 in the
nodes 100. The coordinators 100C act in a self-organizing                 new SS 110 may then communicate with nodes in other SSs
manner to set up the VBN, and rely on nodes 100 within their         25
                                                                          110 within the same galaxy 112 (and, by extension, overall
SSs 110 to act as relay stations for transferring data between            universe 113) through the use of bridge nodes 100B, such as
nodes 100 from different galaxies 112. In these embodiments,              shown in FIG. 11.
a coordinator 100C may also serve as a relay station.
   Once an SS 110 is established in these embodiments, the                   The bridge nodes 100B may operate simultaneously on
coordinating node 100C emits pings to broadcast information          30
                                                                          two channels, the frequency used by their own SS 110 and a
about its SS 110 and to locate all of the other coordinating              frequency used by another SS 110 within the same radio
nodes 100 within its galaxy 112. Through this process, the                range, or galaxy, as shown by the dashed and solid lines in
coordinating node maps all of the other SSs 110 within its                FIG. 11. The bridge nodes 100B may scan other frequencies
galaxy 112 and, by relying on the maps of the other coordi-               within their radio range to discover and link to other SSs 110.
nating nodes 100 within its galaxy 112, gains a map of all of        35
                                                                          In these embodiments, the coordinating nodes 100C may
the galaxies 112 in the overall universe 113. This process                work with the bridge nodes 100B to compose a virtual back-
works by way of message diffusion similar to the OSPF                     bone network (VBN) across a galaxy 112 and universe 113.
routing protocol on the Internet. With these maps, the coor-              The coordinating nodes 100C continue to facilitate, or direct,
dinators 100C form a VBN for facilitating multi-hop data                  data transfers among nodes in different SSs 110, while the
transfers among nodes 100 from different galaxies 112.               40
                                                                          bridge nodes 1 OOB transfer, or relay, all inter-SS data packets.
   The VBN of a universe 113 provides the routing informa-                InFIG.11 the SSs 110maybe in the same galaxy 112 (if they
tion for multi-hop information relays between nodes in dif-               are in the same radio range) or universe 113 (if SS B belongs
ferent galaxies 112. When a node 100 in one galaxy 112 wants              to the galaxies of both SS A and SS C). There may be more
to send data to a node 100 in a different galaxy 112, it first            than one bridge node 100B (operating on different frequen-
attempts to locate the other node 110 by sending a "Search           45
                                                                          cies) in an SS 110, as shown in SS B in FIG. 11, and the
Request" (SR) packet to its SS coordinator 100C (which is                 coordinating node 100C for an SS 110 may also serve as a
indicated by AO, BO, and CO in FIG. 5). Thecoordinator100C                bridge node 100B, as exemplified in SS C in FIG. 11. By
transmits this request to all of the coordinators 1 OOC within its        significantly reducing radio interference between SSs 110
own galaxy 112. If these coordinators 100C do not locate the              within a given radio range, these embodiments of the inven-
node 100 in one of their SSs 110, then these coordinators            50
                                                                          tion increase the system's operating capacity and reduce
100C pass on the search request to all of the other coordina-             power consumption.
tors 100C in their galaxies 112. Eventually, the search request              With reference to FIG. 12, to incorporate a node 100 in an
spreads throughout all of the galaxies 112 in the universe 113.           electronic device 136, the node 100 may include a platform
   If the node 100 is found, the node's coordinator 1 OOC sends           interface 138 that is connectable to a device interface 140,
a response through the chain of coordinators 1 OOC back to the       55   which in turn is in communication with electronics 142 of the
original coordinator 1 OOC. The coordinators 1 OOC also estab-            device 136. In some of the embodiments, the platform inter-
lish an efficient chain of nodes 100, or relay stations, to               face 138 may be incorporated unitarily with the hardware
conduct data transfers between the requesting node 100 and                platform 102, or may be a separate board or device. Accord-
the responsive node 100. Each coordinator 100C may distrib-               ingly, as shown in FIG. 13, a plurality of node-equipped
ute the relay work among the nodes 100 in its SSs 110 equally,       60   electronic devices 136 may define a wireless network 144 of
or may otherwise ensure that a relay node is not disadvan-                electronic devices 136. Examples of electronic devices are
taged (relative to the other nodes in the SS) by the relay work.          provided below.
If the responsive node 100 is not found within a certain time                In other embodiments, the hardware platform 102 may be
period, the original coordinator 100C sends a "Not Found"                 embedded in the device 136. In these embodiments, the hard-
packet to the requesting node 100.                                   65   ware platform 102 may communicate directly with the device
   In the example shown in FIG. 5, SS A and SS B are in the               electronics 142, thereby eliminating the need for the inter-
same galaxy 112, and SS B and SS C are in the same galaxy                 faces 138 and 140.
          Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 21 of 23


                                                     US 7,593,374 B2
                              7                                                                       8
Terminology                                                            or to otherwise serve as relay stations for transferring data
   For the purposes of this description, a number of terms are         between nodes 100 from different galaxies 112.
used in describing the principles of the invention, including          Examples of Commercial Applications
node, solar system, sun, galaxy, and universe. Explanations of
                                                                          The methods and apparatus have a number of applications
how these terms are used follows.
                                                                       with a number of devices (exemplified in FIG. 12). For
   A node 100 may consist of hardware and either software or           example, in the field of PC community data transfer and
firmware that together enable the node to send data to, and            communications, the nodes 100 and associated methodology
receive data from, other nodes 100. Nodes 100 may be either            may be applied in word processing and document sharing,
connected to (e.g., by way of an external plug, key, or dongle)        PowerPoint processing and presentation sharing, Excel pro-
or embedded in electronic devices 140, and thus enable such       10
                                                                       cessing and spreadsheet sharing, video game communities,
electronic devices 140 to communicate with each other. All             e-mail processing, file sharing, and MSN, ICQ and other
nodes 100 may be stamped with a globally identifiable serial           communication applications.
number, or "tag." The tag may be a 64-bit binary number, and              In the field of PC accessory data transfer and communica-
may be burned into the flash memory at the manufacturing          15   tions, the nodes 100 and associated methodology may be
facility. A tag distinguishes each node 100. After an SS 110 is        applied in printers, mouse controls, scanners, electronic cam-
formed, each node 100 in the SS 110 is assigned an SS address          eras, headphones, MP3 players, PDA's, and speakers. In the
and a local address. These addresses distinguish each node             field of audio and video communication devices, the nodes
within its SS 110, galaxy 112, and universe 113.                       100 and associated methodology may be applied in cell
   Although all nodes 100 may be the same functionally,                phones and cordless phones. In the field of home appliance
                                                                  20
nodes 100 play different roles in the operation of an SS 110.          data transfer, the nodes 100 and associated methodology may
During the process offorming an SS 110, the node 100 with              be applied in audio equipment such as stereos and speakers,
the highest serial number is elected as the SS's coordinator           televisions, refrigerators, air conditioners and heaters, coffee
100C, or "sun." The coordinating node 100C assigns each                makers, and projectors. The nodes 100 and associated meth-
node 100 in the SS 112 with an address, such as an 8-bit          25   odology may also be applied in animal and livestock tracking
address. After the formation of the SS 110, the coordinator            and in remote control toys (e.g., cars, boats, animals).
1 OOC uses this address to allocate bandwidth to each of the              In the field of security system data transfer, the nodes 100
nodes 100 on a rotating basis. This allocation ensures that the        and associated methodology may be applied in sensor com-
nodes 100 in the SS 110 share the wireless channel in a                munication and coordination. In the field of automobile data
collision-free manner. The coordinating node 100C also                 transfer, the nodes 100 and associated methodology may be
                                                                  30
facilitates data transfers between nodes 100 in its SS 110 and         applied in crash sensors (e.g., car-to-car or car-to-railing) and
nodes 100 in other galaxies 112 by forming a "Virtual Back-            car identification. In the field of meters and reading devices,
bone Network" (VBN) with coordinators from contiguous                  the nodes 100 and associated methodology may be applied in
galaxies 112, or within the same "universe" 113. In some               meters for measuring water, gas, electricity, and parking dura-
embodiments of the invention, the coordinators 100C transfer      35   tion. The nodes 100 may also be applied in location sensors to
data among each other through the use of bridge nodes 100B             monitor the location and movement of objects within a given
that each operate on two frequencies.                                  space.
   An ad-hoc network, or "solar system" (SS) 112, may be                  Provided below is an example of a source code program
formed when two or more nodes 100 within a given radio                 which embodies the principles of the invention and represents
range join together and elect a coordinator 100C, which in        40   the best mode to carry out the invention at this time.
turn assigns the nodes 100 local addresses for transferring               Those skilled in the art will understand that the preceding
data in a round-robin, collision-free manner. The local                embodiments of the present invention and the source code
addresses can be based on the serial numbers of the nodes              example provide the foundation for numerous alternatives
100, distance from the coordinator 100C, or other factors,             and modifications thereto. These other modifications are also
depending on the network's requirements. The nodes 100 act        45   within the scope of the present invention. Accordingly, the
in a self-organizing manner to set up the SS 112. Once the SS          present invention is not limited to that precisely as shown and
112 is established, the nodes 100 in the SS 112 can transfer           described in the present invention.
data among themselves freely. Nodes 100 can join or leave an
SS 112 at any time. However, in a number of embodiments,                  What is claimed is:
the nodes 100 may be a part of only one SS 112 at any given       50
                                                                          1. A method for forming an ad-hoc network with a plurality
time.                                                                  of nodes, the method comprising:
   An extended ad-hoc network, or "galaxy" 112, may be                   electing a coordinating node from the plurality of nodes,
formed when nodes 100 from two or more SSs 112 are within                    the coordinating node then:
the same given radio range. These nodes 100 may communi-                 assigning an ad-hoc network address to each of the other
cate directly with each other (if they are in the same radio      55         nodes with the ad-hoc address recognizing participation
range and share the same radio frequency). Nodes 100 can                     of a respective node in the network; and
join or leave a galaxy 112, and nodes 100 can be a part of               assigning a local address to eachofthe other nodes with the
multiple galaxies 112. Nodes 100 can choose which SS 110 to                  local address setting a position of a respective node in
join in a galaxy 112 or to form a new SS 110 in an existing                  the network,
galaxy 112.                                                       60     wherein the electing step comprises:
   An overall ad-hoc network, or "universe" 113, may be                  emitting pings from each of the nodes to locate nodes
formed when coordinators 100C from contiguous galaxies                       within a radio range; broadcasting a tag from each of the
112 establish a "Virtual Backbone Network" (VBN) for                         located nodes to identifY each of the located nodes;
facilitating multi-hop data transfers among the respective                   sending out an election-ballot packet by each of the
nodes 100. The coordinators 100C act in a self-organizing         65         identified nodes to each of the other identified nodes,
manner to set up the VBN, and may rely on nodes 100 within               wherein the electing step further comprises electing the
their SSs 110 to bridge SSs operating on different frequencies               coordinating node based on information in the tags,
          Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 22 of 23


                                                     US 7,593,374 B2
                              9                                                                     10
   wherein each of the tags includes a serial number, the              radio frequencies to relay data transfers between nodes
      electing step further comprises electing the node with           located in different radio frequencies and/or ranges.
      the highest serial number.                                          12. The method of claim 1 wherein the coordinating node
   2. The method of claim 1 wherein the coordinating node              further recognizes that a node is leaving the network.
further allocates bandwidth to each of the nodes on a rotating,           13. The method of claim 1 wherein the coordinating node
collision-free basis.                                                  recognizes that a node wants to join the network.
   3. The method of claim 2 wherein the coordinating node                 14. The method of claim 1 wherein the coordinating node
allocates bandwidth based on an amount of bandwidth                    transfers coordinating duties thereof to another one of the
requested by all of the nodes in the network.                          nodes within the network.
   4. The method of claim 1 further comprising communicat-        10      15. The method of claim 1 wherein the coordinating node
ing data among each of the nodes in the network in a sequen-           leaves the network without notification, the method further
tial cycle.                                                            comprising one of the nodes assuming role of coordinating
   5. The method of claim 4 further comprising communicat-             node for the network.
ing data to one or more nodes in another ad-hoc network that              16. The method of claim 1 wherein the coordinator node
is within radio range.                                            15   assigns new addresses to the nodes in the network and shares
   6. The method of claim 5 further comprising forming a               the new addresses with the coordinating node in at least one
virtual backbone network with the coordinating nodes in each           other ad-hoc network within radio range.
of the networks.                                                          17. The method of claim 1 wherein at least one of the nodes
   7. The method of claim 5 wherein the coordinating nodes             is designated as a bridge node which periodically monitors
map all of the ad-hoc networks within a galaxy and/or uni-        20   other ad-hoc networks operating on different frequencies
verse.                                                                 within the same radio range.
   8. The method of claim 5 wherein a node requests the                   18. The method of claim 17 wherein the bridge node oper-
coordinating node associated therewith to search for a node            ates simultaneously on two radio frequencies and in two
outside the ad-hoc network associated therewith, and wherein           ad-hoc networks.
the coordinating nodes determine whether the node outside of      25      19. The method of claim 17 wherein a plurality of ad-hoc
the ad-hoc network is present.                                         networks operate on the same frequency in different radio
   9. The method of claim 5 wherein the coordinating nodes             ranges and each include at least one bridge node, the plurality
facilitate data transfers between nodes located in different           of ad-hoc networks being wirelessly connected together by
radio ranges and/or frequencies.                                       the bridge nodes operating on other frequencies.
   10. The method of claim 5 wherein the coordinating nodes       30      20. The method of claim 1 wherein the nodes establish the
appoint and use one or more nodes to relay data transfers              network on an available frequency in a radio range with other
between nodes located in different radio ranges.                       existing ad-hoc networks operating on other frequencies.
   11. The method of claim 5 wherein the coordinating nodes
rely on one or more bridge nodes that each operate on two                                     * * * * *
                  Case 5:19-cv-02248-EJD Document 45 Filed 02/26/20 Page 23 of 23

                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION
PATENT NO.             : 7,593,374 B2                                                                                Page 1 of 1
APPLICATION NO.        : 11/121837
DATED                  : September 22,2009
INVENTOR(S)            : Lin Zhang

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:



         Col. 9 lines 2-3
         The last line of Claim 1 should read "the electing step further comprises electing the coordinating node
         based on its serial number."




                                                                                      Signed and Sealed this

                                                                              Ninth Day ofNovember, 2010




                                                                                                 David J. Kappos
                                                                             Director of the United States Patent and Trademark Office
